Exhibit 10.41

 

AMENDMENT TO THE

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is made, effective as of December       , 2008
(the “Effective Date”), between U-STORE-IT TRUST, a Maryland real estate
investment trust (the “Company”), and STEVEN R. NICHOLS (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an amended and restated
employment agreement dated as of April 20, 2007 (the “Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Agreement to ensure
compliance with or exemption from provisions of the Section 409A of the Internal
Revenue Code of 1986, as amended, and its implementing regulations and guidance;
and

 

WHEREAS, capitalized terms used herein but not otherwise defined herein shall
have the meanings given to them in the Agreement.

 

NOW THEREFORE, in consideration of these premises, and intending to be legally
bound, the parties agrees as follows:

 

1.             Section 7.17 of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Section 409A.

 

(a)           Notwithstanding anything in the Agreement to the contrary or
otherwise, except to the extent any expense, reimbursement or in-kind benefit
provided pursuant to the Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, and its implementing regulations and guidance (“Section 409A”), (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (ii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.”

 

(b)           For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or
any successor provision), each payment in a series of payments to the Executive
will be deemed a separate payment.

 

(c)           Notwithstanding any other provision of the Agreement to the
contrary, any payment or benefit provided to the Executive upon or following her
termination of employment that represents a “deferral of compensation” within
the meaning of Section 409A shall only be paid or provided to the Executive upon

 

--------------------------------------------------------------------------------


 

her “separation from service” within the meaning of Treas. Reg. § 1.409A-1(h)
(or any successor regulation).

 

(d)           In the event the payment of any amounts payable pursuant to
Section 5 of this Agreement within six months of the date of the Executive’s
termination of employment would cause the Executive to incur any additional tax
under Section 409A, then payment of such amounts shall be delayed until the date
that is six months following the Executive’s termination date (the “Earliest
Payment Date”).  If this provision becomes applicable, it is anticipated that
payments that would have been made prior to the Earliest Payment Date in the
absence of this provision would be paid as a lump sum on the Earliest Payment
Date and the remaining severance benefits or other payments would be paid
according to the schedule otherwise applicable to the payments.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the        day of December, 2008.

 

 

 

U-STORE IT TRUST

 

 

 

 

 

 

 

By:

/s/ Dean Jernigan

 

 

Name: Dean Jernigan

 

 

Title:

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ Stephen R. Nichols

 

STEVEN R. NICHOLS

 

2

--------------------------------------------------------------------------------